DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-36, and 38-51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mustafic et al. (US 20180247544 A1)..

Regarding claim 33, Mustafic et al. teach A method for assisting an unmanned aerial vehicle (UAV) in performing serving radio area re-selection ([0007] transitioning, during flight of the device, the connection from the first base station to the second base station when the first transition point has been reached), the UAV being connected via a serving radio area to a cellular network ([0002] the UAVs may require navigating the UAVs and maintaining network connectivity, such as connectivity to a cellular network ) and further being associated with an UAV-Application Server (UAV-AS) ([0056] the network management system 135 may be, may include, or may be a part of, a server), the method being performed by the UAV-AS and comprising: 
receiving a request from a requestor, for allocating a flight path ([0023] A flight plan may be based on geographic information associated with a geographic region that encompasses a starting point and a destination point, e.g. provided by an operator of a UAV) for use by the UAV for traveling to a destination point ([0024] a flight route generated based on the starting point and the destination point... The flight route may be provided as a set of points in three-dimensional space); 
determining, after allocation of the allocated flight path ([0024] a flight route generated based on the starting point and the destination point), a list of radio areas suitable as serving radio areas along the allocated flight path ([0025] the access points may be provided to the UEs as a listing of preferred access points. Different flight routes may be associated with a different listing of preferred access points, [0054] the base stations 125A, 125B, 125C, 125D, and 125E have nominal coverage area 130A, 130B, 130C, 130D, and 130E, respectively, at ground level or near ground level); and 
providing the list of radio areas to the requestor ([0025] the access points may be provided to the UEs as a listing of preferred access points ) to assist the UAV in performing serving radio area re-selection ([0007] transitioning, during flight of the device, the connection from the first base station to the second base station when the first transition point has been reached).  

Regarding claim 34, Mustafic et al. teach the method of claim 33, wherein the list of radio areas lists radio areas in a sequence suitable for consecutive selection as respective serving radio areas when traveling along the allocated flight path ([0077] Different base stations may provide better signal strength at the different points 145A, 145B, 150A, and 150B, [0080] in FIG. 1, the listing of base stations may include one or more of the base stations 125A-E).  

Regarding claim 35, Mustafic et al. teach the method of claim 34, wherein the list of radio areas ([0054] the base stations 125A, 125B, 125C, 125D, and 125E have nominal coverage area 130A, 130B, 130C, 130D, and 130E, respectively, at ground level or near ground level ) further indicates one or more geographical points along the allocated flight path ([0024] The flight route may be provided as a set of points in three-dimensional space. For example, each point may be associated with a longitude coordinate (or range of longitude coordinates), a latitude coordinate (or range of latitude coordinates), and an altitude coordinate (or range of altitude coordinates) at which the UAV shall perform serving radio area re-selection [0077] Different base stations may provide better signal strength at the different points 145A, 145B, 150A, and 150B, [0087] the network management system 135 may define the transition point 150A and provide the position or range of positions of the transition point 150A to the UAV 105).  

Regarding claim 36, Mustafic et al. teach the method of claim 33, wherein determination of the list of radio areas is based 2Attorney Ref.: 1009-4315 / P075374US01 on radio quality measurement information for radio areas detectable when traveling along the allocated flight path [0030]  The flight rules may indicate that the UE may connect to an access point from which signals are received at a certain threshold or level to establish and maintain connection).  


Regarding claim 38, Mustafic et al. teach the method of claim 33, wherein the UAV-AS maintains a database of radio areas suitable as serving radio areas per predefined flight path, among one or more predefined flight paths, including the allocated flight path ([0140] The flight plan information may include a flight route and a listing of base stations , [0120] the network management system 135 may store the pre-programmed flight plans)

Regarding claim 39, Mustafic et al. teach the method of claim 38, wherein the database is determined based on radio measurement reports provided by one or more given UAVs while traversing one or more predefined flight paths ([0062] the network management system 135 may determine and/or have access to signal strength statistics at different positions (e.g., altitudes) and/or different frequency bands, e.g. based on the measurement reports generated by the UEs), the allocated flight path being one of the one or more predefined flight paths, and the radio measurement reports indicating radio signal measurements made by the one or more given UAVs with respect to radio areas of the cellular network that were detected by the one or more UAVs while traversing the one or more predefined flight paths.  ([0059] the neighbor list for the base station 125A may be generated by the network management system 135 based on measurement reports provided by the UEs) 

Regarding claim 40, Mustafic et al. teach the method of claim 33, further comprising receiving, from the UAV while traveling along the allocated flight path, information on one or more of the radio areas in the list of radio areas that the UAV found not suitable as targets for serving radio area re-selection([0119] the network management system 135 may receive information from the UAV 105 and/or other UAVs indicating the unavailability of a base station ).  

Regarding claim 41, Mustafic et al. teach the method of claim 40, further comprising providing an updated list of radio areas to the UAV while the UAV is traveling along the allocated flight path ([0119] the network management system 135 may update flight plans to reflect this change (e.g., direct the UAVs to one or more other base stations to connect to while flying their respective flight routes) and factor in the unavailability of the base station when generating new flight plans), responsive to determining that there are radio-area changes along the allocated flight path (0119] the network management system 135 may receive information from the UAV 105 and/or other UAVs indicating the unavailability of a base station ).  

Regarding claim 42, Mustafic et al. teach the method of claim 33, wherein the requestor is the UAV ([0023] a starting point and a destination point, e.g. provided by an operator of a UAV, [0103]   The information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse)

Regarding claim 43, Mustafic et al. teach a method for performing serving radio area re-selection by an unmanned aerial vehicle (UAV) ([0007] transitioning, during flight of the device, the connection from the first base station to the second base station when the first transition point has been reached), the UAV being associated with an UAV-Application Server (UAV-AS) ([0056] the network management system 135 may be, may include, or may be a part of, a server), the method being performed by the UAV and comprising: 
receiving, from the UAV-AS after a flight path ([0007] receiving, by the device, flight plan information including a flight route)has been allocated to the UAV for traveling to a destination point ([0023] A flight plan may be based on geographic information associated with a geographic region that encompasses a starting point and a destination point, a list of radio areas of the cellular network that are suitable by the UAV as serving radio areas while traveling along the allocated flight path ([0025] the access points may be provided to the UEs as a listing of preferred access points. Different flight routes may be associated with a different listing of preferred access points, [0054] the base stations 125A, 125B, 125C, 125D, and 125E have nominal coverage area 130A, 130B, 130C, 130D, and 130E, respectively, at ground level or near ground level);; and 
performing serving radio area re-selection according to the list of radio areas, for staying connected to the cellular network while traveling along the allocated flight path ([0007] determining a first transition point between the first base station and a second base station on the listing of base station ...transitioning, during flight of the device, the connection from the first base station to the second base station when the first transition point has been reached).  

Regarding claim 44, Mustafic et al. teach the method of claim 43, wherein the list of radio areas lists radio areas in a sequence suitable for consecutive selection as respective serving radio areas when traveling along the allocated flight path ([0077] Different base stations may provide better signal strength at the different points 145A, 145B, 150A, and 150B, [0080] in FIG. 1, the listing of base stations may include one or more of the base stations 125A-E).  

Regarding claim 45, Mustafic et al. teach the method of claim 44, wherein the list of radio areas further indicates one or more geographical points along the allocated flight path ([0087] the network management system 135 may define the transition point 150A and provide the position or range of positions of the transition point 150A to the UAV 105) at which the UAV shall perform serving radio area re-selection ([0092] When the UAV 105 determines that the transition point 150A has been reached, the UAV 105 transitions the connection from the base station 125A to the base station 125B).  


Regarding claim 47, Mustafic et al. teach the method of claim 43, further comprising sending radio measurement information after completing the allocated flight path ([0060] a different neighbor list may be generated based on measurement reports from UEs at flight altitudes (e.g., UAVs), indicating radio measurements made by the UAV for detected radio areas of the cellular network, as detected by the UAV at one or more points along the allocated flight path ([0059] the neighbor list for the base station 125A may be generated by the network management system 135 based on measurement reports provided by the UEs) .  [0062] the network management system 135 may determine and/or have access to signal strength statistics at different positions (e.g., altitudes) and/or different frequency bands, e.g. based on the measurement reports generated by the UEs)

Regarding claim 48, Mustafic et al. teach the method of claim 43, further comprising sending information to the UAV-AS for one or more listed radio areas that were found not suitable by the UAV as targets for radio serving area re-selection ([0119] the network management system 135 may receive information from the UAV 105 and/or other UAVs indicating the unavailability of a base station ).  

Regarding claim 49, Mustafic et al. teach the method of claim 48, further comprising receiving an updated list of radio areas while traveling along the allocated flight path and replacing the list of radio areas with the updated list ([0119] the network management system 135 may update flight plans to reflect this change (e.g., direct the UAVs to one or more other base stations to connect to while flying their respective flight routes) and factor in the unavailability of the base station when generating new flight plans).  

Regarding claim 50, Mustafic et al. teach an Application Server (UAV-AS) operative to assist an unmanned aerial vehicle (UAV) in performing serving radio area re-selection, the UAV-AS comprising: 
a transceiver (communication transceiver 905 in Fig. 9); and 5Attorney Ref.: 1009-4315 / P075374US01 
processing circuitry (flight controller 920 in Fig. 9) configured to: 
receive, via the transceiver, a request from a requestor, for allocating a flight path ([0023] A flight plan may be based on geographic information associated with a geographic region that encompasses a starting point and a destination point, e.g. provided by an operator of a UAV) for use by the UAV for traveling to a destination point ([0024] a flight route generated based on the starting point and the destination point... The flight route may be provided as a set of points in three-dimensional space); 
determine, after allocation of the flight path([0024] a flight route generated based on the starting point and the destination point), a list of radio areas suitable for use by the UAV as serving radio areas of a cellular network (([0025] the access points may be provided to the UEs as a listing of preferred access points. Different flight routes may be associated with a different listing of preferred access points, [0054] the base stations 125A, 125B, 125C, 125D, and 125E have nominal coverage area 130A, 130B, 130C, 130D, and 130E, respectively, at ground level or near ground level), for maintaining connectivity by the UAV to the cellular network as the UAV travels along the allocated flight path ([0007] transitioning, during flight of the device, the connection from the first base station to the second base station when the first transition point has been reached, [0102]  The network management system 135 may facilitate the maintaining of cellular connectivity and transitioning connectivity between different base stations by the UAVs (e.g., such as in handovers of the UAVs between different base stations) during flight of the UAVs over their respective flight routes; and 
send the list of radio areas to the requestor ([0025] the access points may be provided to the UEs as a listing of preferred access points ), for assisting the UAV in performing serving radio area re-selection ([0007] transitioning, during flight of the device, the connection from the first base station to the second base station when the first transition point has been reached).   

Regarding claim 51, Mustafic et al. teach an unmanned aerial vehicle (UAV) operative to perform serving radio area re- selection, the UAV being associated with an UAV-Application Server (UAV-AS), the UAV comprising: 
a transceiver ([0186] he network interface(s) 1125 may include a communication device such as a transmitter, receiver); and 
processing circuitry (processors 1105 in Fig. 11) configured to: 
receive, via the transceiver, signaling indicating a list of radio areas ([0025] the access points may be provided to the UEs as a listing of preferred access points, [0054] the base stations 125A, 125B, 125C, 125D, and 125E have nominal coverage area 130A, 130B, 130C, 130D, and 130E, respectively, at ground level or near ground level ) determined by the UAV-AS and corresponding to a flight path allocated to the UAV for traveling to a destination point ([0024] a flight route generated based on the starting point and the destination point... The flight route may be provided as a set of points in three-dimensional space), the list of radio areas indicating radio areas of a cellular network suitable for use by the UAV as serving radio areas ([0054] the base stations 125A, 125B, 125C, 125D, and 125E have nominal coverage area 130A, 130B, 130C, 130D, and 130E, respectively, at ground level or near ground level while the UAV travels along the allocated flight path ([0008] receiving flight plan information including information indicative of a flight route and a plurality of base stations); and 
perform serving radio area re-selection while the UAV travels along the allocated flight path, according to the list of radio areas ([0007] determining a first transition point between the first base station and a second base station on the listing of base station ...transitioning, during flight of the device, the connection from the first base station to the second base station when the first transition point has been reached). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafic et al. in view of JOHANNES et al. (WO 2018019394 A1).
.
Regarding claim 37, Mustafic et al. teach the method of claim 33, but do not teach
wherein determining the list of radio areas comprises choosing which radio areas of the cellular network to include in the list, so as to minimize serving radio area reselections needed for the UAV with respect to maintaining connectivity with the cellular network while traveling along the allocated flight path.  
In a similar endeavor, JOHANNES et al. teach
wherein determining the list of radio areas comprises choosing which radio areas of the cellular network to include in the list, so as to minimize serving radio area reselections needed for the UAV with respect to maintaining connectivity with the cellular network while traveling along the allocated flight path (JOHANNES  Page 3 lines 34-36 determining an alternative trajectory to reduce handover and/ or radio failure occurrence and/ or to increase signal reception level, JOHANNES  page 13 lines 3-4 The coordination function 16 may determine alternative trajectories with reduced numbers of handovers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Mustafic et al. by incorporating JOHANNES et al. reducing number of handovers to arrive at the invention.
The motivation of doing so would have reduced signaling and conserved the UAV battery.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafic et al. in view of Bergstrom et al. (US 20080188215 A1).

Regarding claim 46, Mustafic et al. teach the method of claim 43, but do not teach
wherein performing serving radio area re-selection comprises sending radio measurement reports to the cellular network in response to detecting respective ones of the listed radio areas, wherein the cellular network triggers serving radio area reselection by the UAV between respective ones of the listed radio areas, in dependence on corresponding ones of the radio measurement reports.  
In a similar endeavor, Bergstrom et al. teach
wherein performing serving radio area re-selection comprises sending radio measurement reports to the cellular network in response to detecting respective ones of the listed radio areas (Bergstrom [0009] A signal is detected from a special selectable cell on the list, and a measurement report may be generated for that special selectable cell. The measurement report can then be sent to a radio access network node) wherein the cellular network triggers serving radio area reselection by the UAV between respective ones of the listed radio areas, in dependence on corresponding ones of the radio measurement reports (Bergstrom [0003] The network uses the report for handover operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Mustafic et al. by incorporating Bergstrom et al. measurement reports to arrive at the invention.
The motivation of doing so would have reselected the best cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644